Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 18, 2021                                                                                   Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  163239(51)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  KAREN ZARZA,                                                                                                        Justices
           Plaintiff-Appellee,
                                                                    SC: 163239
  v                                                                 COA: 352926
                                                                    Washtenaw CC: 19-000988-CD
  UNIVERSITY OF MICHIGAN BOARD OF
  REGENTS,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing her answer to the application for leave to appeal is GRANTED. The answer
  submitted on August 16, 2021, is accepted as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 18, 2021

                                                                               Clerk